December 22, 2006


Mr. Pengcheng Glen Shu
Baker & Hostetler, L.L.P.
1000 Louisiana Street, Suite 2000
Houston, TX 77002


Mr. Darrin M. Walker
Law Office of Darrin Walker
2054 Parkdale Drive
Kingwood, TX 77339
Mr. Preston W. McGee
Flower Davis PLLC
1021 ESE Loop 323, Suite 200
Tyler, TX 75701


Mr. Joe Scott Evans
Evans and Kitchens, L.L.P.
P. O. Drawer 310
Groveton, TX 75845

RE:   Case Number:  04-0252
      Court of Appeals Number:  09-03-00255-CV
      Trial Court Number:  CV-36002-03-01

Style:      ALTON J. MEYER, MEYER ACQUISITION CORP., AND FORD MOTOR COMPANY
      v.
      WMCO-GP, LLC AND BULLOCK MOTOR COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Reba Squyres   |
|   |Clerk              |
|   |Ms. Carol Anne     |
|   |Flores             |